In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00353-CR
                              __________________

                JAHKENN SAYVION BUCHANAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 292nd District Court
                         Dallas County, Texas
                     Trial Cause No. F-1940702-V
__________________________________________________________________

                         MEMORANDUM OPINION

      Jahkenn Sayvion Buchanan appeals his conviction for aggravated robbery, a

first-degree felony.1 After Buchanan filed the notice, the attorney the trial court

appointed to represent Buchanan in his appeal submitted an Anders brief. 2 In the


      1
         See Tex. Penal Code Ann. § 29.03. We note that the Texas Supreme Court
transferred the appeal to the Ninth Court of Appeals pursuant to its docket-
equalization plan.
       2
         See Anders v. California, 386 U.S. 738, 744 (1967).
                                          1
brief, Buchanan’s attorney argues no arguable grounds exist to support filing a

merits-based brief in Buchanan’s appeal. In the brief, Buchanan’s attorney provided

the Court with his professional evaluation of the record, and he explains why no

arguable issues exist to support any arguments asserting the judgment the trial court

rendered should be reversed. In the brief, Buchanan’s attorney has certified that he

sent Buchanan a copy of the brief, the record, and he explained to Buchanan that

Buchanan could file his own pro se response in this Court to explain why he thought

the judgment the trial court signed in his case should be reversed. That said,

Buchanan did not file a pro se response.

      The record before us shows that in May 2019, a Dallas County grand jury

indicted Buchanan for aggravated robbery. The indictment states that Buchanan

committed the aggravated robbery in September 2018. In August 2019, Buchanan

signed a judicial confession. In the judicial confession, Buchanan admitted that,

based on the allegation in his indictment, he committed the aggravated robbery as

was alleged. After the trial court heard evidence that was relevant to the

circumstances surrounding Buchanan’s case and heard evidence relevant to

Buchanan’s punishment, the trial court sentenced Buchanan to prison for a term of

fifteen years.



                                           2
      After Buchanan appealed, Buchanan’s court-appointed attorney filed a brief.

The brief provides the Court with the attorney’s professional evaluation of the

record. The brief concludes that Buchanan’s appeal is frivolous. 3

      After reviewing the appellate record and the Anders brief filed by Buchanan’s

attorney, we agree that no arguable issues exist in the appeal to support the filing of

a merits-based brief. We further conclude the appeal is frivolous. Consequently, we

need not appoint another attorney to re-brief the appeal.4 For these reasons, the

judgment in Trial Court Cause Number F-1940702-V is

      AFFIRMED.

                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on July 30, 2020
Opinion Delivered February 10, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      3
          See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).
      4
      Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Buchanan
may challenge our decision in this case by filing a petition for discretionary review.
See Tex. R. App. P. 68.
                                         3